Citation Nr: 0121899	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.  His military occupational specialty was as an 
ammunition storage specialist.  His decorations include a 
Vietnam Campaign Medal and a Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO denied entitlement to service 
connection for PTSD.  A question of timeliness of the 
veteran's appeal as to that decision was ultimately resolved 
in his favor in a January 2001 Board decision.  

In March 2001 the RO affirmed the denial of entitlement to 
service connection for PTSD.  

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA of 2000, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, and for other 
evidentiary development as detailed below, a remand is 
required.  

Upon review of the instant case, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of his claims.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  The statutory duty to assist includes providing 
examinations or obtaining medical opinions when necessary.  

Review of the evidence of record clearly indicates that the 
veteran has been diagnosed as having PTSD by both VA and 
private medical professionals.  In this regard, it is noted 
that VA records reflect a diagnosis as early as 1991 and as 
recently as 2000.  Additionally, there are two private 
physicians' reports from 1994 which also reflect a diagnosis 
of PTSD.  It appears from the record that the various 
diagnoses of PTSD were made based on a history as reported by 
the veteran.  The Board does note that an April 1998 VA 
psychiatric examiner, after review of the entire claims file 
and an examination, determined that PTSD was not present.  



The veteran has provided numerous statements attesting to 
inservice traumatic events.  Specifically, he has asserted 
that he was with the 40th Ord. Co., 1st Log, while in 
Vietnam.  He stated that the ammo storage dump was on fire 
for three days and that he was unable to sleep during this 
time because he was afraid of explosions.  He said that in 
July or August 1968, while on board a hospital plane for 
treatment of his fractured wrist, he was around other wounded 
soldiers who were injured much more severely that he.  There 
were many amputees there.  He saw many dead and wounded 
soldiers, and was scared due to the explosions and sirens.  
He was afraid, anxious and unsure about what was going to 
happen next.  

The Board notes that during the course of this appeal, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), altered the 
analysis required in claims for entitlement to service 
connection for PTSD.  Significantly the Court held that VA 
had adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 4.126 
(2000).  

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

It is noted that the regulatory amendments to 38 C.F.R. §§ 
4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas, supra.  
Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records referable to treatment 
of PTSD.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

3.  The RO should also once again request 
that the veteran provide specific details 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include dates, places, 
detailed descriptions of events he has 
described, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
detail.  The veteran must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

At a minimum, the veteran must be asked 
to indicate the location and approximate 
time of the stressful event(s) in 
question.  He should be informed that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s), and that failure to respond or 
an incomplete response may result in the 
denial of his claim.  See M21-1, Part 
III, para. 5.21(b).

4.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents of 
record.  
The summary and all associated documents, 
such as the veteran's DD Form 214, his DA 
Form 2-1, other service records, and any 
written stressor statements should then 
be sent to the USASCRUR to obtain 
verification of the claimed stressors.  
USASCRUR should be requested to provide 
any information, which might corroborate 
any of the veteran's alleged combat 
experience and stressors.

5.  Following the above, the RO must make 
a specific determination as to whether 
the record contains "credible supporting 
evidence from any source" (apart from 
the veteran's own unsubstantiated 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of an event 
claimed as a stressor.  In addressing 
this matter, the RO should also address 
credibility issues, if any, raised by the 
record.  If the RO determines that there 
is no verified event claimed as a 
stressor, no further action is required 
as to the claim of service connection for 
PTSD.

6.  If and only if it is determined that 
the veteran was exposed to a verified 
stressor or stressors, the RO should 
arrange for a VA special psychiatric 
examination.

The claims file, a separate copy of this 
remand, any information obtained from the 
veteran and as a result of the foregoing 
mentioned sources, must be provided to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies must be accomplished.

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service alleged 
stressors found to be established by the 
record by the RO, and found to be 
sufficient to produce PTSD by the 
examiner.

The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.  The examiner should also be 
requested to determine whether 
clarification of the appellant's 
diagnosis(es), if any, would be assisted 
by a period of hospitalization for 
examination and observation.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of examination 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, discharge 
summary, examination reports, nurse 
notes, and therapy records, prepared 
during the hospitalization.  If the 
examiner determines that a period of 
hospitalization is not required, the 
examiner should so state.  During the 
admission any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s), hospitalization report (if 
required), and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all new notification and 
development procedures of the new law are 
fully complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until notified by the 
RO; however, the veteran is advised that failure to reported 
a scheduled VA examination may adversely affect the outcome 
of his claim for service connection.  38 C.F.R. § 3.655 
(2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


